In re Scott, Lawrence; Scott, Francesca; Robertson, Constance; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of St. Charles, 29th Judicial District *699Court, Div. “D”, No. 44906; to the Court of Appeal, Fifth Circuit, No. 96-CW-0027.
Granted. Judgment of the court of appeal vacated and set aside. Judgment of the trial court overruling the exceptions of no cause of action and res judicata is reinstated. Plaintiffs petition clearly sets forth a cause of action. As to the exception of res judicata, the question of whether plaintiffs intended to release Patterson Insurance Co. with regard to uninsured motorist benefits is more properly decided after a trial on the merits. Case remanded to the trial court for further proceedings.
LEMMON, J., recused.